Citation Nr: 0914886	
Decision Date: 04/21/09    Archive Date: 04/29/09	

DOCKET NO.  08-03 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





FINDINGS OF FACT

1.  The Veteran had active service from April 1981 until his 
retirement from the Air Force in April 2001.

2.  In an April 1, 2009, statement, prior to promulgation of 
a decision in the appeal, the Veteran stated that he was 
"satisfied with all of my current ratings" and he asked that 
any appeal in progress be stopped.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA claim number, and a statement that the appeal 
is being withdrawn.  38 C.F.R. § 20.204.

Evidence of record reveals the Veteran was seeking 
entitlement to a disability rating in excess of 50 percent 
for PTSD.  In a statement dated April 1, 2009, the Veteran 
indicated that "I am satisfied with all of my current 
ratings:  Asthma 100 percent permanent and total, PTSD 50 
percent, teniasis 10 percent."  He added that he wanted to 
"please stop all appeal (6) that are in progress."  The Board 
finds that this statement qualifies as a valid withdrawal of 
the appeal in accordance with the provisions of 38 C.F.R. 
§§ 20.204.  The Board notes that the evidence of record 
reveals the Veteran is in receipt of disability benefits for:  
Asthma, rated as 100 percent disabling; PTSD, rated as 50 
percent disabling; tinnitus, rated as 10 percent disabling; 
bilateral hearing loss, rated as noncompensably disabling.  A 
combined disability rating of 100 percent has been in effect 
since April 19, 2008.  The Veteran is also entitled to 
special monthly compensation under 38 U.S.C.A. § 1114(s) on 
account of asthma, rated 100 percent disabled, and additional 
service-connected disabilities ratable at 60 percent or more, 
from April 19, 2008.

In light of the Veteran's withdrawal of his appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review the denial of claim for a disability 
rating in excess of 50 percent for PTSD.


ORDER

The appeal is dismissed.


	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


